    Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  WAYCROSS DIVISION


    LARRY J. THOMAS,

                  Petitioner,                                      CIVIL ACTION NO.: 5:20-cv-6

         v.

    SHERIFF’S CPL. FORD,

                  Respondent.


       ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        This matter comes before the Court upon Petitioner Larry Thomas’s (“Thomas”) failure

to comply with the Court’s April 15, 2020 Order and Respondent’s Motion to Dismiss. Docs.

17, 19. For the following reasons, I RECOMMEND the Court DISMISS without prejudice

Thomas’s Petition for failure to follow the Court’s Order. I also RECOMMEND the Court

DENY as moot Respondent’s Motion, DIRECT the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENY Thomas leave to appeal in forma

pauperis. 1



1
           A “district court can only dismiss an action on its own motion as long as the procedure employed
is fair. . . . To employ fair procedure, a district court must generally provide the plaintiff with notice of its
intent to dismiss or an opportunity to respond.” Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1336 (11th Cir.
2011) (citations and internal quotation marks omitted). A magistrate judge’s Report and
Recommendation provides such notice and opportunity to respond. See Shivers v. Int’l Bhd. of Elec.
Workers Local Union, 349, 262 F. App’x 121, 125, 127 (11th Cir. 2008) (indicating that a party has
notice of a district court’s intent to sua sponte grant summary judgment where a magistrate judge issues a
report recommending the sua sponte granting of summary judgment); Anderson v. Dunbar Armored, Inc.,
678 F. Supp. 2d 1280, 1296 (N.D. Ga. 2009) (noting that report and recommendation served as notice that
claims would be sua sponte dismissed). This Report and Recommendation constitutes fair notice to
Thomas that his suit is due to be dismissed. As indicated below, Thomas will have the opportunity to
present his objections to this finding, and the presiding district judge will review de novo properly
submitted objections. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; see also Glover v. Williams, No.
1:12-CV-3562, 2012 WL 5930633, at *1 (N.D. Ga. Oct. 18, 2012) (explaining that magistrate judge’s
     Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 2 of 6



                                          BACKGROUND

        On December 4, 2019, Thomas filed his 28 U.S.C. § 2241 Petition for Writ of Habeas

Corpus in the Middle District of Georgia. Doc. 1. That court transferred Thomas’s Petition to

this Court on January 16, 2020. Doc. 4. This Court granted Thomas’s motion for leave to

proceed in forma pauperis and directed service of Thomas’s Petition. Doc. 10. On April 13,

2020, Respondent filed his Answer-Response and the instant Motion to Dismiss. Docs. 16, 17.

The Court ordered Thomas to respond to the Motion to Dismiss within 14 days of its April 15,

2020 Order, doc. 20. The Court advised Thomas if he failed to respond, the Court would

determine he did not oppose the Motion, would grant it as unopposed, and deem Thomas as

failing to follow a Court Order. Id. That Order was returned to the Court as undeliverable with

the notation “Return to Sender-I/M Released.” Doc. 21. Thomas did not respond to the Court’s

Order within 14 days.

                                            DISCUSSION

        The Court must now determine how to address Thomas’s failure to comply with this

Court’s Order. For the reasons set forth below, I RECOMMEND the Court DISMISS without

prejudice Thomas’s Petition. I also RECOMMEND the Court DIRECT the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal and DENY Thomas leave to

appeal in forma pauperis.

I.      Dismissal for Failure to Follow this Court’s Order

        A district court may dismiss a petitioner’s claims for failure to prosecute pursuant to

Federal Rule of Civil Procedure 41(b) (“Rule 41(b)”) and the court’s inherent authority to



report and recommendation constituted adequate notice and petitioner’s opportunity to file objections
provided a reasonable opportunity to respond).



                                                    2
    Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 3 of 6



manage its docket. Link v. Wabash R.R. Co., 370 U.S. 626 (1962);2 Coleman v. St. Lucie Cty.

Jail, 433 F. App’x 716, 718 (11th Cir. 2011) (citing Fed. R. Civ. P. 41(b) and Betty K Agencies,

Ltd. v. M/V MONADA, 432 F.3d 1333, 1337 (11th Cir. 2005)). In particular, Rule 41(b) allows

for the involuntary dismissal of a petitioner’s claims where he has failed to prosecute those

claims, comply with the Federal Rules of Civil Procedure or local rules, or follow a court order.

Fed. R. Civ. P. 41(b); see also Coleman, 433 F. App’x at 718; Sanders v. Barrett, No. 05-12660,

2005 WL 2640979, at *1 (11th Cir. Oct. 17, 2005) (citing Kilgo v. Ricks, 983 F.2d 189, 192

(11th Cir. 1993)); cf. Local R. 41.1(b) (“[T]he assigned Judge may, after notice to counsel of

record, sua sponte . . . dismiss any action for want of prosecution, with or without prejudice[,]

. . . [based on] willful disobedience or neglect of any order of the Court.” (emphasis omitted)).

Additionally, a district court’s “power to dismiss is an inherent aspect of its authority to enforce

its orders and ensure prompt disposition of lawsuits.” Brown v. Tallahassee Police Dep’t, 205

F. App’x 802, 802 (11th Cir. 2006) (quoting Jones v. Graham, 709 F.2d 1457, 1458 (11th Cir.

1983)).

          It is true that dismissal with prejudice for failure to prosecute is a “sanction . . . to be

utilized only in extreme situations” and requires that a court “(1) conclud[e] a clear record of

delay or willful contempt exists; and (2) mak[e] an implicit or explicit finding that lesser

sanctions would not suffice.” Thomas v. Montgomery Cty. Bd. of Educ., 170 F. App’x 623,



2
         In Wabash, the Court held that a trial court may dismiss an action for failure to prosecute “even
without affording notice of its intention to do so.” 370 U.S. at 633. However, in this case, Thomas was
forewarned of the consequences of failing to respond to the Motion to Dismiss and this Court’s Order.
Doc. 19. In addition, Thomas was “cautioned that, while this action is pending, he shall immediately
inform this Court in writing of any change of address. Failure to do so will result in dismissal of this
case.” Doc. 10 at 3 (bold in original). Indeed, Thomas has been released from custody, and he failed to
notify the Court of any change in address, which provides another basis for dismissal of his Petition.
Doc. 20; http://www.dcor.state.ga.us/GDC/Offender/Query, search for ID 873733, Thomas, Larry
(showing parole date of Apr. 6, 2020), last accessed May 8, 2020.


                                                      3
  Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 4 of 6



625–26 (11th Cir. 2006) (quoting Morewitz v. West of Eng. Ship Owners Mut. Prot. & Indem.

Ass’n (Lux.), 62 F.3d 1356, 1366 (11th Cir. 1995)); see also Taylor v. Spaziano, 251 F. App’x

616, 619 (11th Cir. 2007) (citing Morewitz, 62 F.3d at 1366). By contrast, dismissal without

prejudice for failure to prosecute is not an adjudication on the merits, and, therefore, courts are

afforded greater discretion in dismissing claims in this manner. Taylor, 251 F. App’x at 619;

see also Coleman, 433 F. App’x at 719; Brown, 205 F. App’x at 802–03.

       While the Court exercises its discretion to dismiss cases with caution, dismissal of this

action without prejudice is warranted. See Coleman, 433 F. App’x at 719 (upholding dismissal

without prejudice for failure to prosecute, where plaintiff did not respond to court order to supply

defendant’s current address for purpose of service); Brown, 205 F. App’x at 802–03 (upholding

dismissal without prejudice for failure to prosecute, where plaintiff failed to follow court order to

file amended complaint and court had informed plaintiff that noncompliance could lead to

dismissal).

       Thomas failed to follow this Court’s Order or to otherwise respond to the Motion to

Dismiss, despite having ample opportunity to do so and being forewarned of the consequences of

his failure to do so. Doc. 19. Thus, the Court should DISMISS without prejudice Thomas’s

§ 2241 Petition. Doc. 1.

II.    Leave to Appeal in Forma Pauperis

       The Court should also deny Thomas leave to appeal in forma pauperis. Though Thomas

has not yet filed a notice of appeal, it would be appropriate to address that issue in the Court’s

order of dismissal. See Fed. R. App. P. 24(a)(3) (trial court may certify that appeal is not taken

in good faith “before or after the notice of appeal is filed”).




                                                   4
  Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 5 of 6



       An appeal cannot be taken in forma pauperis if the trial court certifies, either before or

after the notice of appeal is filed, that the appeal is not taken in good faith. 28 U.S.C.

§ 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this context must be judged by an objective

standard. Busch v. County of Volusia, 189 F.R.D. 687, 691 (M.D. Fla. 1999). A party does not

proceed in good faith when he seeks to advance a frivolous claim or argument. See Coppedge v.

United States, 369 U.S. 438, 445 (1962). A claim or argument is frivolous when it appears the

factual allegations are clearly baseless or the legal theories are indisputably meritless. Neitzke v.

Williams, 490 U.S. 319, 327 (1989); Carroll v. Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in

forma pauperis action is frivolous and not brought in good faith if it is “without arguable merit

either in law or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002); see also Brown v.

United States, Nos. 407CV085, 403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Thomas’s failure to follow this Court’s Order, there are

no non-frivolous issues to raise on appeal, and an appeal would not be taken in good faith. Thus,

the Court should DENY Thomas in forma pauperis status on appeal.

                                          CONCLUSION

       I RECOMMEND the Court DISMISS without prejudice Thomas’s Petition for failure

to follow the Court’s Order. I further RECOMMEND the Court DENY as moot Respondent’s

Motion to Dismiss, DIRECT the Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal, and DENY Thomas leave to appeal in forma pauperis.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Failure to do so will bar any later challenge or review of the factual

findings or legal conclusions herein. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S.

140 (1985). A copy of the objections must be served upon all other parties to the action.


                                                  5
  Case 5:20-cv-00006-LGW-BWC Document 22 Filed 05/08/20 Page 6 of 6



       Upon receipt of objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify, in

whole or in part, the findings or recommendations made herein. Objections not meeting the

specificity requirement set out above will not be considered by the District Judge. The Court

DIRECTS the Clerk of Court to serve a copy of this Report and Recommendation upon Thomas

at his last known address and Respondent.

       SO ORDERED and REPORTED and RECOMMENDED, this 8th day of May, 2020.




                                     _____________________________________
                                     BENJAMIN W. CHEESBRO
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                                6
